Title: From George Washington to Robert Lewis, 17 April 1796
From: Washington, George
To: Lewis, Robert


        
          Dear Sir,
          Philadelphia 17th April 1796
        
        Your letter of the 6th Ulto has been duly received; & this will go under cover to Mr Pearce; as, from the tenor of it, it is not unlikely you may be at Mount Vernon about this time.
        You do not seem to understand me yet, relative to the mode of paying my rents. I neither want every driblet, as it is received, sent to Mr Pearce or deposited in the Bank of Alexandria; nor the whole withheld untill all are collected. My idea on the subject is simply this. On the first of January in every year, all the Rents become due. On some other certain day (if not paid) they are destrainable. It is presumable then, that between those periods you will have visited the Tenants, or given them notice that the Rents must be paid in that time; or distress will be made, and it is expected that such collections as are made in that time will be paid, as above, for my use; for after that, if you withhold the money, so collected untill the tardy tenants pay; or it can be recovered in a court of Justice, I may lie out of it a considerable time—you run a hazard in keeping it by you—while no one is benefitted by the collection.
        I did not know how the matter betwen Mr Airess & McCormick stood. I wanted nothing more than my right; and this, if possible, by fair & amicable means. I never litigate (if it can possibly be avoided) on my own account, and sure I am I will not (knowingly do it) to gratify the prejudices, or passions of any other.
        As to the Jack, as it is now too late to send him to you for the present season, there will be time enough between this & the next, to decide on the best disposition of him. Present my best wishes, in which your Aunt unites, to Mrs Lewis and be assured of the sincere friendship and affectionate regard of Your Uncle
        
          Go. Washington
        
      